IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                                        FILED
                                                                                   September 30, 2008

                                             No. 06-31311                        Charles R. Fulbruge III
                                                                                         Clerk

RODNEY C TUREAUD, JR

                                                          Plaintiff-Appellee
v.

GRAMBLING STATE UNIVERSITY, through the Board of Supervisors
of the University of Louisiana System

                                                          Defendant-Appellant
------------------------------------------------------------------------------------------------------------


                                         Consolidated with
                                           No. 07-30436


RODNEY C TUREAUD, JR

                                                          Plaintiff-Appellant
v.

GRAMBLING STATE UNIVERSITY, through the Board of Supervisors
of the University of Louisiana System

                                                          Defendant-Appellee



                     Appeals from the United States District Court
                         for the Western District of Louisiana
                                    (3:03-CV-2253)
                               Nos. 06-31311 & 07-30436

Before DAVIS, SMITH, and DeMOSS, Circuit Judges.
PER CURIAM:*
       Plaintiff Rodney Tureaud filed a retaliatory discharge claim against his
former employer, Grambling State University (Grambling), under Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e. He brought additional claims
under Louisiana state law, including intentional infliction of emotional distress
and improper denial of payments for accrued leave in violation of LA. REV. STAT.
§ 23:632. Grambling is a historically black university located in Louisiana.
Tureaud, who is black, alleged that he was terminated from his position as
Police Chief of Grambling because of his attempts to hire Wesley Harris, who is
white, as Assistant Police Chief.
       On June 24, 2005, Grambling filed a motion for summary judgment,
alleging that Tureaud’s claims failed as a matter of law. The district court
granted Grambling’s motion for summary judgment as to the state law claims
but denied the motion as to the retaliatory discharge claim under Title VII,
which was tried before a jury in October of 2006.                  The jury returned a
unanimous verdict in favor of Tureaud, awarding him $140,000 for
compensatory damages, $187,000 for past loss of income, $27,500 for future loss
of income, and deducted $132,000 for failure to mitigate for a total amount of
recovery of $225,000. Grambling then moved for a judgment notwithstanding
the verdict, or alternatively for remittitur, which the district court denied.
Tureaud filed a motion for award of attorney’s fees, which the district court also
denied.     Grambling’s appeal of the denial of the motion for judgment
notwithstanding the verdict or remittitur has been consolidated with Tureaud’s
cross-appeal of the denial of his motion for award of attorney’s fees.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
                           Nos. 06-31311 & 07-30436

      On appeal, Grambling argues that (1) there was not a legally sufficient
evidentiary basis for the jury to conclude that Tureaud engaged in protected
activity because he did not satisfy the “opposition requirement” of a Title VII
retaliation claim; (2) there was not a legally sufficient evidentiary basis for the
jury to conclude that Tureaud suffered a retaliatory discharge because he
admitted that he did not follow the correct procedures for hiring Harris; and (3)
even assuming the jury verdict is supported by the evidence, Tureaud’s
testimony is insufficient to support the jury’s award of $140,000 in compensatory
damages. On cross-appeal, Tureaud argues that the district court abused its
discretion in denying him attorney’s fees because a prevailing party in a Title
VII case is ordinarily entitled to an award of reasonable attorney’s fees in all but
special circumstances.
      We find that there is a legally sufficient evidentiary basis for the jury to
conclude that Tureaud engaged in protected activity by opposing an unlawful
employment practice.      A rational jury could have found that Grambling’s
legitimate, non-discriminatory reasons for discharging Tureaud were pretextual.
After reviewing the record, we refuse to disturb the jury’s award of $140,000 in
compensatory damages. Because Tureaud was the prevailing party and the
district court did not identify any special circumstances justifying the denial of
attorney’s fees, we find that the district court abused its discretion in refusing
to award reasonable attorney’s fees and costs. Thus, we affirm the judgment in
favor of Tureaud, but we vacate the district court’s order denying attorney’s fees
and remand with instructions to award reasonable attorney’s fees and costs to
Tureaud.
                  I. Factual and Procedural Background
      Tureaud, a black alumnus of Grambling, was hired as Police Chief in
October of 2002. Prior to working at Grambling, he worked in federal law
enforcement for more than twenty years. His last job was Special Agent in


                                         3
                           Nos. 06-31311 & 07-30436

charge of U.S. Customs Service Office of Investigation in Seattle, Washington.
His responsibilities as Police Chief included managing the office, training the
officers, engaging in law enforcement, and overseeing the interactions of the
police department with the university and community. Although Tureaud’s
management duties allowed him to recruit employees for the police department
and make recommendations, he did not have the authority to make the ultimate
hiring decisions.
      Grambling categorizes employees as either classified or unclassified.
Classified employees are members of the Louisiana Civil Service System, subject
to the system’s rules governing employment, including hiring, firing,
compensation and benefits. Unclassified employees are not part of the civil
service and are generally at-will employees subject to the rules contained in
Grambling’s Unclassified Employee Handbook (Handbook). The position of
Police Chief is unclassified, whereas the lieutenants, sergeants, and police
officers are classified employees. Tureaud received a copy of the Handbook and
the Civil Service rules when he was hired.
      Tureaud saw the need for a new position, Assistant Police Chief, and
received approval to create the unclassified position. He began the process of
recruiting and recommending an individual to fill this position as well as two
existing classified sergeant positions. Tureaud apparently attempted to fill the
unclassified Assistant Police Chief position in accordance with the Civil Service
rules, not knowing that he was supposed to follow the Handbook rules.
According to Tureaud, he followed the hiring procedures as explained to him.
He sought and obtained authorization to initiate the process to hire an Assistant
Police Chief and advertised for the position in accordance with the rules. Four
applications were submitted. Two of the applicants, both black males, were
deemed a better fit for the sergeant position. One applicant was rejected entirely
on the basis that he had previously worked for Grambling and left. The third


                                        4
                               Nos. 06-31311 & 07-30436

applicant, Wesley Harris, was selected by Tureaud for the Assistant Police Chief
position. The Handbook requires a search committee be formed, but a search
committee was not involved until it was time to interview Tureaud’s chosen
candidate. This panel included an employee of the Lincoln Parish Sheriff’s
Office, the Chief of Police at University of Louisiana at Monroe, and a United
States Marshal from Monroe. Dr. Ruby Higgins, Tureaud’s direct supervisor,
also in charge of ensuring that the hiring procedures are followed for
unclassified employees, objected to the size and composition of the “search
committee,” although the Handbook did not provide any rules governing size or
composition. According to Tureaud, he was not told that he had failed to follow
proper hiring procedures.
       Tureaud made his recommendation to Higgins to hire Harris and the two
black sergeants. Tureaud submitted the requisite personnel action form (PAF)
on behalf of all three candidates. Higgins explained that Harris’s PAF could not
be processed because it had been signed by Harris, and an applicant is not
permitted to sign the form before the other required signatures were on the
form. Tureaud was unaware of this rule.1 His only experience with Grambling’s
PAF was when he completed his own PAF. He was the first person to sign his
PAF. Tureaud submitted Harris’s PAF a second time, completed without the
signature. In response, on March 31, 2003, Higgins sent Tureaud a memo
stating: “You have failed to follow procedure and I will not approve this form.”
       On May 13, 2003, Tureaud inquired in writing to Higgins regarding the
status of PAFs. On May 15, 2003, Higgins agreed in writing to process the
paperwork for the classified sergeant positions but stated that she would not
process Harris’s PAF. According to Higgins, her refusal to process Harris’s

       1
          When asked whether a job applicant can sign the PAF before other Grambling officials
sign it, Cheryl Ivory, an employee of Grambling’s Human Resources Department, testified as
follows: “[I]t happens sometimes, and it usually is not a problem. It’s really no set thing,
especially at that time, whether they sign before or after.”

                                              5
                          Nos. 06-31311 & 07-30436

paperwork was due to the fact that no information had been forwarded from the
search committee.     On May 18 or 19, 2003, Higgins recommended to the
President of Grambling, Dr. Neari Warner, that Tureaud’s employment be
terminated. On May 20, 2003, Tureaud was notified that his employment with
Grambling was to be terminated effective June 3, 2003. He was placed on
mandatory compensatory leave effective May 21 through June 3, 2003.
      Tureaud believed that Higgins would not process Harris’s application
because Harris was white. Prior to submitting Harris’s second PAF, Tureaud
sought assistance from various people around campus to rally support for
Harris. According to Tureaud, this was his way of opposing the unlawful
employment practice of not processing Harris’s application because of his race.
Tureaud spoke with Dr. Angela Weaver, the Executive Assistant to the
President of Grambling, who reviewed Harris’s resume and expressed her
disapproval that Harris had been employed by the Ruston Police Department,
which she perceived as “racist.” Weaver recommended hiring a black man and
training him instead of hiring Harris. Other individuals consulted included the
President of Grambling, the Vice President of Finance of Grambling, a former
assistant coach and member of the Grambling Alumni Association, a State
Representative, the son of a State Representative, and a Lincoln Parish District
Attorney. According to Tureaud, he was told by persons within the university
community and the community at large that he would never be allowed to hire
a white Assistant Police Chief for Grambling. The District Attorney and the
State Representative told Tureaud that “they would communicate with the
Louisiana State Board.” The son of the State Representative told Tureaud that
“he had experienced the same problems” with Grambling.
      Tureaud believes this action of opposing the unlawful hiring practice is the
reason he was terminated. Grambling contends otherwise, providing several
specific incidents supporting Tureaud’s discharge.      Grambling alleges that


                                        6
                             Nos. 06-31311 & 07-30436

Tureaud did not follow proper procedures to fill any police department position
during Spring of 2003. The Human Resources Department, which is responsible
for overseeing the hiring process of classified employees, determined that
Tureaud had incorrectly followed the Civil Service rules for the hiring of the
sergeant positions. At the time of the trial in district court, the one position for
Assistant Police Chief and the two positions for sergeant remained unfilled.
Also, Higgins spoke to Tureaud about how his arrest of a student was perceived
negatively by the student body; it became the subject of an editorial in the
student newspaper. On February 20, 2003, the President of Grambling sent a
letter to Tureaud, advising him to refrain from speaking for the university
unless authorized, after Tureaud had made an inappropriate comment to the
news media. On February 21, 2003, the President received a letter from a
Grambling employee expressing concern about Tureaud’s rude conduct at an
interdepartmental meeting. Tureaud conceded that he “may have cursed”
during that meeting, but only to emphasize that he was cracking down on
employees stealing from the university. Grambling received an additional
complaint from a local doctor who claimed Tureaud made inappropriate
comments about an employee on worker’s compensation leave.               A female
employee alleged physical harassment after Tureaud poked her with a rubber
antenna. And finally, Grambling felt that Tureaud practiced poor judgment in
preparing to arrest a student during the graduation ceremonies held in May of
2003. The President had to issue Tureaud an order over the police band radio
not to arrest the student.
                                   II. Analysis
A.    Motion for Judgment as a Matter of Law
      1.    Standard of Review
      “A motion for judgment as a matter of law (previously, motion for directed
verdict or J.N.O.V.) in an action tried by jury is a challenge to the legal

                                         7
                           Nos. 06-31311 & 07-30436

sufficiency of the evidence supporting the jury’s verdict.” Allstate Ins. Co. v.
Receivable Fin. Co., L.L.C., 501 F.3d 398, 405 (5th Cir. 2007) (citing Hiltgen v.
Sumrall, 47 F.3d 695, 699 (5th Cir. 1995)); see also Smith v. Louisville Ladder
Co., 237 F.3d 515, 525 n.2 (5th Cir. 2001) (noting that a motion for judgment
notwithstanding the verdict should be treated as a motion for judgment as a
matter of law in accordance with FED. R. CIV. P. 50). The district court’s denial
of such a motion is reviewed de novo. Pineda v. United Parcel Serv., Inc., 360
F.3d 483, 486 (5th Cir. 2004). A motion for judgment as a matter of law should
be granted if “the court finds that a reasonable jury would not have a legally
sufficient evidentiary basis to find for the party on that issue.” FED. R. CIV. P.
50(a)(1). The court should grant a post-judgment motion for judgment as a
matter of law only when “the facts and inferences point so strongly in favor of
the movant that a rational jury could not reach a contrary verdict.” Pineda, 360
F.3d at 486 (citing Thomas v. Texas Dep’t of Criminal Justice, 220 F.3d 389, 392
(5th Cir. 2000)). “[W]hen evaluating the sufficiency of the evidence, we view all
evidence and draw all reasonable inferences in the light most favorable to the
verdict.” Id.
      2.        Opposition Requirement
      Grambling argues that Tureaud’s retaliatory discharge claim fails as a
matter of law because he did not engage in protected activity. “To establish a
Title VII retaliation case, [Tureaud] was required to prove that he engaged in
protected activity; he suffered from an adverse employment action; and there
was a causal connection between the activity and the adverse employment
decision.” Adams v. Groesbeck Indep. Sch. Dist., 475 F.3d 688, 690-91 (5th Cir.),
cert. denied, 128 S. Ct. 109 (2007). “Post-trial, the McDonnell Douglas Corp. v.
Green, 411 U.S. 792 (1973), framework becomes moot, and the question is
whether legally sufficient evidence supported the jury’s finding in [Tureaud’s]
favor.” Id. at 691. “An employee has engaged in activity protected by Title VII

                                        8
                            Nos. 06-31311 & 07-30436

if he has either (1) ‘opposed any practice made an unlawful employment practice’
by Title VII or (2) ‘made a charge, testified, assisted, or participated in any
manner in an investigation, proceeding, or hearing’ under Title VII.” Long v.
Eastfield Coll., 88 F.3d 300, 304 (5th Cir. 1996) (quoting 42 U.S.C. § 2000e-3(a));
see also Payne v. McLemore’s Wholesale & Retail Stores, 654 F.2d 1130, 1135
(5th Cir. Unit A Sept. 1981) (noting distinction between opposition clause and
participation clause). It is an unlawful employment practice for an employer “to
fail or refuse to hire . . . any individual . . . because of such individual’s race . .
. .” 42 U.S.C. § 2000e-2(a)(1); see also Banks v. E. Baton Rouge Parish Sch. Bd.,
320 F.3d 570, 575 n.5 (5th Cir. 2003) (discussing this unlawful employment
practice in the context of a Title VII retaliation claim).
      Tureaud argues that he opposed Grambling’s refusal to hire Harris as
Assistant Police Chief because he was white. The opposition clause, not the
participation clause, is relevant to this case. See Payne, 654 F.2d at 1135. “To
satisfy th[e] opposition requirement, [Tureaud] need only show that []he had a
reasonable belief that the employer was engaged in unlawful employment
practices.” Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 348 (5th Cir.
2007) (internal quotations omitted). The district court properly instructed the
jury regarding the reasonable belief standard, and the jury unanimously
concluded that Tureaud had a reasonable belief that Grambling discriminated
against Harris because of his race. Grambling does not contest the jury’s finding
in this regard. Rather, Grambling argues that Tureaud did not engage in
protected activity because he did not “oppose” any unlawful employment
practice.
      Tureaud does not argue that he opposed an unlawful employment practice
directed against him. Instead, Tureaud claims that he opposed an unlawful
employment practice direct against Harris, a job applicant. We have previously
stated that “employee opposition to discriminatory employment practices

                                          9
                               Nos. 06-31311 & 07-30436

directed against a fellow employee may constitute activity protected under §
704(a) [the anti-retaliation provision of Title VII].” Jones v. Flagship Int’l, 793
F.2d 714, 727 (5th Cir. 1986); see also Holt v. JTM Indus., Inc., 89 F.3d 1224,
1226 (5th Cir. 1996) (acknowledging same principle in the context of an ADEA
retaliation claim). For purposes of a Title VII retaliation claim, we can discern
no appreciable difference between employee opposition to discriminatory
employment practices directed against a fellow employee and those directed
against a job applicant. The plain language of Title VII states that it shall be an
unlawful employment practice for an employer to fail or refuse to hire “any
individual” because of such individual’s race. See 42 U.S.C. § 2000e-2(a)(1). The
term “any individual” easily encompasses job applicants and prospective
employees. Thus, Tureaud’s opposition to Grambling’s refusal to hire Harris
because of his race may constitute protected activity under Title VII.
       To establish a “causal link” because the protected activity and the adverse
employment decision, the evidence must demonstrate that the decision maker
had knowledge of the protected activity. See Watts v. Kroger Co., 170 F.3d 505,
512 (5th Cir. 1999). Tureaud was not required to submit a formal charge of
discrimination to the EEOC or a formal complaint to the EEO office of
Grambling before being discharged in order to satisfy the opposition
requirement. An informal complaint to a supervisor regarding an unlawful
employment practice may satisfy the opposition requirement of a Title VII
retaliation claim.2 See Jeffries v. Harris County Cmty. Action Ass’n, 615 F.2d
1025, 1036 (5th Cir. 1980); see also Hertz v. Luzenac Am., Inc., 370 F.3d 1014,




       2
         Other circuits have broadly construed the scope of the opposition clause. See, e.g.,
Johnson v. Univ. of Cincinnati, 215 F.3d 561, 579 (6th Cir. 2000); Sumner v. United States
Postal Serv., 899 F.2d 203, 209 (2d Cir. 1990). We need not decide the outer limit of protected
activity under the opposition clause in order to resolve this case.

                                              10
                                Nos. 06-31311 & 07-30436

1015 (10th Cir. 2004) (same); Shannon v. Bellsouth Telecomms., Inc., 292 F.3d
712, 716 n. 2 (11th Cir. 2002) (same).
       Based on the facts of this case, we conclude that there is a legally sufficient
evidentiary basis for a reasonable jury to find that Tureaud satisfied the
opposition requirement of his Title VII retaliation claim. See FED. R. CIV. P.
50(a)(1); see also Robinson v. Se. Pa. Transp. Auth., 982 F.2d 892, 896 (3d Cir.
1993) (noting that the opposition inquiry requires a factual determination that
is entitled to deference on appeal). The decision makers regarding Tureaud’s
employment were Higgins, the Vice President who refused to process Harris’s
PAF and who recommended that Tureaud be discharged, and Warner, the
President who approved Tureaud’s discharge.                   During direct-examination,
Tureaud testified that he spoke with several Grambling officials regarding
Higgins’s refusal to process Harris’s PAF, including (1) Warner, the President;
(2) Weaver, the Executive Assistant to the President; (3) Higgins, the Vice
President for Student Affairs, and (4) Billy Owens, the Vice President of
Finance.3 Tureaud testified that during his conversation with Weaver, which
occurred before he was discharged, she stated that “I should hire a black man
and train him.” The jury could reasonably infer that Warner had knowledge of
Tureaud’s conversation with Weaver, her executive assistant.4 Furthermore,
Tureaud persisted in submitting Harris’s PAF to Higgins after it was initially
rejected and met with Higgins to discuss Harris’s application. The jury was
entitled to credit Tureaud’s testimony regarding his opposition to the unlawful


       3
         During cross-examination, Grambling did not question Tureaud regarding his
conversations with Warner or Owens. Thus, the jury heard uncontradicted testimony from
Tureaud that he spoke with Warner, the ultimate decision maker, “[i]n [his] efforts to recruit
assistance in having [Harris’s] Personnel Application Form processed.”
       4
         Warner did not testify at trial. Weaver did testify, but she did not indicate whether
she communicated the substance of her conversation with Tureaud to Warner. Considering
her position as Executive Assistant to the President, it was reasonable for the jury to infer that
she did.

                                               11
                               Nos. 06-31311 & 07-30436

employment practice.5 See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.
133, 150-51 (2000) (“Credibility determinations, the weighing of the evidence,
and the drawing of legitimate inferences from the facts are jury functions, not
those of a judge.”).
       3.     Failure to Follow Proper Procedures
       Grambling argues that “the undisputed facts show that Tureaud failed to
properly follow the hiring procedures for Harris.” Tureaud testified that he
followed the hiring procedures as explained to him and attempted to correct the
procedural error that Higgins identified.6 Based on the evidence introduced at
trial, a reasonable jury could find that Higgins treated the three black job
applicants (Tureaud, Clement, Jones) differently from the one white job
applicant (Harris) on account of race. It was the jury’s prerogative to disbelieve
the various legitimate, non-discriminatory reasons proffered by Grambling, and
the jury was entitled to infer discrimination based on its rejection of those
reasons. See Reeves, 530 U.S. at 147.
B.     Compensatory Damages Award
       Grambling asserts that the evidence presented at trial does not support
the jury’s compensatory damages award of $140,000. “We review with deference
damage awards based on intangible harm, because the harm is subjective and
evaluating it depends considerably on the demeanor of witnesses.” Giles v. Gen.
Elec. Co., 245 F.3d 474, 487-88 (5th Cir. 2001) (internal quotations omitted).
Nonetheless, to merit any award greater than nominal damages, emotional
distress damages must “be supported by competent evidence concerning the


       5
          Because we find that Tureaud’s conversations with Grambling officials are sufficient
to satisfy the opposition requirement of his retaliation claim, we express no opinion on whether
his conversations with local community members would independently be sufficient.
       6
         Tureaud testified that he had a meeting with Higgins before his discharge. According
to Tureaud, Higgins did not identify any other procedural errors with Harris’s PAF and did not
offer any assistance in getting Harris’s application processed.

                                              12
                               Nos. 06-31311 & 07-30436

injury.” Id. at 488. “In certain cases a plaintiff’s testimony alone may be
sufficient proof of mental damages.” Id.
       Tureaud testified that his discharge was “emotionally embarrassing” and
“painful experience” that caused him to be “deeply hurt” because (1) he had
never been discharged from a previous job; (2) he was part of a tight-knit law
enforcement community and his discharge was the subject of gossip; (3) he was
repeatedly questioned about the discharge by his peers and subsequent
employers; and (4) he was unable to obtain suitable employment after his
discharge. He further testified that he gained “quite a bit” of weight, was
stressed, and “had the blues” because of the discharge.
       Damages for emotional distress may be appropriate where “the plaintiff
suffers sleeplessness, anxiety, stress, marital problems, and humiliation.” See
id. Based on our survey of other cases from this circuit reviewing compensatory
damages awards, and applying the “maximum recovery rule,” we find that the
jury’s award of $140,000 in compensatory damages, while at the high end of the
spectrum, is not clearly excessive.7 See id. at 488-89; see also Williams v. Trader
Publ’g Co., 218 F.3d 481, 486-87 (5th Cir. 2000); Forsyth v. City of Dallas, Tex.,
91 F.3d 769, 774 (5th Cir. 1996).
C.     Attorney’s Fees
       Under Title VII, the district court “in its discretion, may allow the
prevailing party, . . . a reasonable attorney’s fee (including expert fees) as part
of the costs . . . .” 42 U.S.C. § 2000e-5(k). In denying Tureaud’s motion for
attorney’s fees, the district court stated that “the Plaintiff has been adequately
compensated by the jury award of $222,500.00.” We will disturb the award of


       7
         Grambling also challenges the amount of lost wages found by the jury. Drawing all
reasonable inferences in the light most favorable to the verdict, we find that there was a
legally sufficient evidentiary basis for the jury to conclude that Tureaud suffered $187,000 in
past lost income and $27,000 in future lost income. We note that the jury deducted $132,000
for Tureaud’s failure to mitigate.

                                              13
                           Nos. 06-31311 & 07-30436

attorney’s fees under Title VII only if the district court abused its discretion in
making or calculating the award or based it on factual findings that are clearly
erroneous. Johnston v. Harris County Flood Control Dist., 869 F.2d 1565, 1581-
82 (5th Cir. 1989).
      The plain language of § 2000e-5(k) indicates that an award of attorney’s
fees to the prevailing party is discretionary. However, the Supreme Court has
added an interpretive gloss to this statute: “a prevailing plaintiff ordinarily is
to be awarded attorney’s fees in all but special circumstances.” Christianburg
Garment Co. v. Equal Employment Opportunity Comm’n, 434 U.S. 412, 417
(1978) (emphasis in original). In this case, Tureaud was clearly the prevailing
party, see Hensley v. Eckerhart, 461 U.S. 424, 433 (1983), and the district court
did not identify any special circumstances justifying the denial of attorney’s fees.
In light of Tureaud’s success at trial, we find that the district court abused its
discretion by failing to award him reasonable attorney’s fees. Cf. Farrar v.
Hobby, 506 U.S. 103, 115 (1992) (“When a plaintiff recovers only nominal
damages because of his failure to prove an essential element of his claim for
monetary relief, the only reasonable fee is usually no fee at all.”) (internal
citation omitted).    The district court’s conclusion that Tureaud had been
adequately compensated by the jury award, without more, does not qualify as a
special circumstance. See New York Gaslight Club, Inc. v. Carey, 447 U.S. 54,
68 (1980) (“[T]he court’s discretion to deny a fee award to a prevailing plaintiff
[in a Title VII case] is narrow.”). Thus, we reverse the district court’s order
denying Tureaud’s motion, and remand with instructions to award reasonable
attorney’s fees and costs to Tureaud.
                                III. Conclusion
      The judgment of the district court in favor of Tureaud is AFFIRMED. The
order of the district court denying attorney’s fees is REVERSED, and the case



                                        14
                        Nos. 06-31311 & 07-30436

is REMANDED with instructions to award reasonable attorney’s fees and costs
to Tureaud.
     AFFIRMED IN PART; REVERSED AND REMANDED IN PART




                                    15